Exhibit 10.51


FREEPORT-McMoRan INC.


NONQUALIFIED STOCK OPTIONS
GRANT AGREEMENT
UNDER THE
2016 STOCK INCENTIVE PLAN


1.(a)    Pursuant to the Freeport-McMoRan Inc. 2016 Stock Incentive Plan (the
“Plan”), _________________ (the “Optionee”) is hereby granted effective
_______________, ______, in consideration of future services, Options to
purchase from the Company, on the terms and conditions set forth in this
Agreement and in the Plan, _______ shares of the Common Stock of the Company at
a purchase price of $_______ per share.
(a)    Defined terms not otherwise defined in Section 12 of this Agreement shall
have the meanings set forth in Section 2 of the Plan.
(b)    The Options granted hereunder are intended to constitute nonqualified
stock options and are not intended to constitute incentive stock options within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
2.    (a)    All Options granted hereunder shall terminate on __________, 20___,
unless terminated earlier as provided in Section 4 of this Agreement.
(b)    Except as otherwise provided herein, the Options granted hereunder shall
become exercisable in installments as follows:
Date Exercisable    Number of Shares








(c)    The Options granted hereunder may be exercised with respect to all or any
part of the Shares comprising each installment as the Optionee may elect at any
time after such Options become exercisable until the termination date set forth
in Section 2(a) or Section 4, as the case may be.
3.    Upon each exercise of the Options granted hereunder, the Optionee shall
give written notice to the Company, which shall specify the number of Shares to
be purchased and shall be accompanied by payment in full of the aggregate
purchase price thereof, in accordance with procedures established by the
Committee. Such exercise shall be effective upon receipt by the Company of such
notice in good order and payment.
4.    (a)    Except as set forth in this Section 4, the Options provided for in
this Agreement shall immediately terminate on the date that the Optionee ceases
for any reason to be an Eligible Individual.


As amended effective February 6, 2018

--------------------------------------------------------------------------------





(b)    Unless Section 4(f) applies, if the Optionee ceases to be an Eligible
Individual for any reason other than death, Disability, Retirement or
termination for Cause, any Option granted hereunder that is then exercisable
shall remain exercisable in accordance with the terms of this Agreement within
three months after the date of such cessation, but in no event shall any such
Option be exercisable after the termination date specified in Section 2(a).
(c)    If the Optionee ceases to be an Eligible Individual by reason of the
Optionee’s Disability or Retirement, any Option granted hereunder that is
exercisable on the date of such cessation, as well as any Option granted
hereunder that would have become exercisable within one year after the date of
such cessation had the Optionee continued to be an Eligible Individual, shall
remain exercisable in accordance with the terms of this Agreement within three
years after the date of such cessation, but in no event shall any such Option be
exercisable after the termination date specified in Section 2(a).
(d)    (i)    If the Optionee ceases to be an Eligible Individual as a result of
the Optionee’s death, all Options granted hereunder shall immediately become
exercisable in their entirety and shall remain exercisable by the Optionee’s
Designated Beneficiary in accordance with the terms of this Agreement until the
third anniversary of the date of such death, but in no event shall any such
Option be exercisable after the termination date specified in Section 2(a).
(ii)    If the Optionee dies after having ceased to be an Eligible Individual
and any Option granted hereunder is then exercisable in accordance with the
provisions of this Section 4, such Option will remain exercisable by the
Optionee’s Designated Beneficiary in accordance with the terms of this Agreement
until the third anniversary of the date the Optionee ceased to be an Eligible
Individual, but in no event shall any such Option be exercisable after the
termination date specified in Section 2(a).
(e)    If the Optionee ceases to be an Eligible Individual by reason of the
Optionee’s termination for Cause, any Option granted hereunder that is
exercisable on the date of such cessation shall terminate immediately.
(f)    If there has been a Change in Control of the Company, and within one year
following the date of such Change in Control the Optionee ceases to be an
Eligible Individual by reason of the Company’s termination of the Optionee’s
employment without Cause or Optionee’s termination of employment with Good
Reason, then all Options granted hereunder shall immediately become exercisable
in their entirety, and shall remain exercisable in accordance with the terms of
this Agreement until the termination date specified in Section 2(a).
5.    The Options granted hereunder are not transferable by the Optionee
otherwise than by will or by the laws of descent and distribution, and shall be
exercised during the lifetime of the Optionee only by the Optionee or by the
Optionee’s duly appointed legal representative.
6.    This Award is subject to recovery if (a) the Company's financial
statements are required to be restated at any time within the three-year period
following the final payout of the Award and the Participant is determined by the
Committee to be responsible, in whole or in part, for the restatement, or (b)
the Award is subject to any clawback policies the Company may adopt


2

--------------------------------------------------------------------------------





in order to conform to the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any resulting rules issued by the
SEC or national securities exchanges thereunder. Accordingly, if the Board
determines that recovery of compensation under such Policy is due, then the
Options granted hereunder shall automatically terminate and be forfeited
effective on the date of such determination and all shares of Common Stock
acquired by the Optionee pursuant to this Agreement (or other securities into
which such shares have been converted or exchanged) shall be returned to the
Company or, if no longer held by the Optionee, the Optionee shall pay to the
Company, without interest, all cash, securities or other assets received by the
Optionee upon the sale or transfer of such stock or securities. All
determinations regarding the applicability of these provisions shall be in the
discretion of the Committee.
7.    All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 333 North Central Avenue, Phoenix, Arizona 85004, addressed to the
attention of the Secretary; and, if to the Optionee, shall be delivered
personally, mailed or delivered via e-mail to the Optionee at the address on
file with the Company. Such addresses may be changed at any time by notice from
one party to the other.
8.    The terms of this Agreement shall bind and inure to the benefit of the
Optionee, the Company and the successors and assigns of the Company (and the
term “Company” shall include any such successors and assigns) and, to the extent
provided in the Plan and in this Agreement, the Designated Beneficiaries and the
legal representatives of the Optionee.
9.    This Agreement is subject to the provisions of the Plan. The Plan may at
any time be amended by the Board, except that any such amendment of the Plan
that would materially impair the rights of the Optionee hereunder may not be
made without the Optionee’s consent. The Committee may amend, modify or
terminate this Agreement and any of the Options granted hereunder at any time
prior to exercise in any manner not inconsistent with the terms of the Plan,
including, without limitation, to change the date or dates as of which the
Options granted hereunder become exercisable. Notwithstanding the foregoing, no
such amendment, modification or termination may materially impair the rights of
the Optionee hereunder without the Optionee’s consent. Except as set forth
above, any applicable determinations, orders, resolutions or other actions of
the Committee shall be final, conclusive and binding on the Company and the
Optionee.
10.    The Optionee is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the exercise of any Option
granted hereunder, in accordance with procedures established by the Committee,
as a condition to receiving any securities resulting from the exercise of any
such Option.
11.    Nothing in this Agreement shall confer upon Optionee any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate Optionee’s employment relationship with the Company or any of its
Subsidiaries at any time.
12.    As used in this Agreement, the following terms shall have the meanings
set forth below.


3

--------------------------------------------------------------------------------





(a)    “Disability” shall mean long-term disability, as defined in the Company’s
long-term disability plan.
(b)    “Retirement” shall mean early, normal or deferred retirement of the
Optionee under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Optionee that is deemed by the Committee to constitute a retirement.
13.    The Company may, in its sole discretion, deliver any documents related to
the Optionee’s current or future participation in the Plan by electronic means
or request your consent to participate in the Plan by electronic means. By
accepting the terms of this Agreement, the Optionee hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company. The Optionee must expressly
accept the terms and conditions of this Agreement by electronically accepting
this Agreement in a timely manner. If the Optionee does not accept the terms of
this Agreement, the Options are subject to cancellation.
* * * * * * * * * * * * *
By clicking the “Accept” button, the Optionee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions of this Agreement. Optionee agrees to accept as binding, conclusive
and final all decisions or interpretations of the Compensation Committee of the
Company’s Board of Directors upon any questions arising under the Plan or this
Agreement.


PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS




4